Whitfield, C. J.,
delivered the opinion of the court.
The instruction given for the state, informing the jury that on the facts in the case defendant was estopped to plead self-defense, was manifestly erroneous. Herring v. State, 87 Miss. 628, 40 South. 230; Lofton v. State, 79 Miss. 723; 31 South. 420; Cooper v. State, 80 Miss. 175, 31 South. 579; Pulpus v. State, 82 Miss. 548, 34 South. 2; Jones v. State, 84 Miss. 194, 36 South. 243.
The modification of the fourth instruction was for the same reason erroneous.

Reversed and remanded.